            Case 1:20-cv-07246-RA Document 43 Filed 10/23/20 Page 1 of 1




345-20/PJG/YA
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAUREL SHIPPING LLC, FREEPOINT
COMMODITIES LLC, and FREEPOINT
COMMODITIES SINGAPORE PTE LTD.,

                               Plaintiffs,                      Civil Action No.: 20-cv-07246

         -against-                                                   ORDER VACATING
                                                                      ATTACHMENT
RIDGEBURY KILO LLC,

                               Defendant.


        On application of the Plaintiff, and on consent of all parties, the Rule B attachment issued

in this action is hereby vacated and withdrawn, and any garnishee(s) on whom a copy of the Writ

of Attachment was served and who is holding assets of the Defendant is hereby directed to

release same from restraint.

Dated: New York, New York
       October 23, 2020



SO ORDERED:

_______________________________
Ronnie Abrams
United States District Judge
